         Case 4:19-cv-01623 Document 27 Filed on 12/23/19 in TXSD Page 1 of 3
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 23, 2019
                                  IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

MOHAMED HWAILI,                                       §
       Plaintiff,                                     §
                                                      §
v.                                                    §   CIVIL ACTION NO. H-19-1623
                                                      §
MASTERED LANGUAGES, LLC,                              §
        Defendant.                                    §

                   CONDITIONAL ORDER OF DISMISSAL AND
               ORDER FOR INFORMATION REGARDING SETTLEMENT

            The Court has been advised that the parties have resolved their dispute. See

Notice [Doc. # 26]. Because this is an FLSA case, it requires court approval for

either settlement or voluntary dismissal with prejudice. To perform the approval

analysis, the Court requires the following information:

            Damages and Other Amounts Claimed by Plaintiff(s): The amount of wages

that Plaintiff(s) claim to be owed as back wages and the percentage each will recover

under the Settlement.

            Release by Plaintiff(s): If a broad release is intended, the parties must address

whether the breadth of any proposed release was explained to and approved by each

Plaintiff after meaningful discussion prior to that Plaintiff agreeing to the release.

            Attorneys’ Fees: If fees and/or expenses will be recovered, Plaintiffs’ counsel

must (i) identify the amount of those fees and expenses, and explain whether that
P:\ORDERS\11-2019\1623Conditional.wpd   191223.1144
         Case 4:19-cv-01623 Document 27 Filed on 12/23/19 in TXSD Page 2 of 3




amount is separate from, or included in, the amount to be paid to Plaintiff(s), and

(ii) provide one or more declarations under penalty of perjury, 28 U.S.C. § 1748,

reporting the number of hours worked, stating who rendered the services, and

summarizing the nature of tasks performed in this matter. Plaintiffs’ counsel may

include other supporting information that would assist the Court in determining

whether the amount counsel seeks is fair, reasonable, and necessary. Accordingly,

it is hereby

            ORDERED that the parties must provide on or before January 24, 2020, the

information described in this Order, and a copy of the parties’ proposed settlement

agreement, and any other information that the parties believe the Court should

consider in assessing the fairness and reasonableness of the Settlement. The parties

may file this information under seal. The Court will determine thereafter whether

approval on the written record, further information, or a live evidentiary hearing is

necessary. It is further

            ORDERED that this case is DISMISSED WITHOUT PREJUDICE to

reinstatement of Plaintiffs’ claims, if any party represents to the Court on or before

February 21, 2020, that the Settlement could not be completely documented and

approved.




P:\ORDERS\11-2019\1623Conditional.wpd   191223.1144   2
         Case 4:19-cv-01623 Document 27 Filed on 12/23/19 in TXSD Page 3 of 3




            SIGNED at Houston, Texas, this ____
                                           23rd day of December, 2019.




                                                                   NAN Y F. ATLAS
                                                          SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\1623Conditional.wpd   191223.1144   3
